FILED IN COURT OF APPEALS
                                                      12th Court of Appeals District




                                                                               FILE COPY
              OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                  P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




                                  ••




2/11/2015                                                       COA No. 12-13-00251-cr
BELL, REGINALD JEROME           Tr. Ct. No. 114-0674-13                            PD-1293-14
On this day, the Appellant's Pro Se petition for discretionary review has been
refused.
                                                                          Abel Acosta, Clerk

                            REGINALD JEROME BELL
                            TDC# 1874576
                            COFFIELD UNIT
                            2661 FM 2054
                            TENNESSEE COLONY, TX 75884